DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2021 has been entered.

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 recites “all or a portion of the tissue penetrating member is fabricated from the at least one therapeutic agent”, but claim 1 has been amended to recite that the tissue penetrating member is “formed from a therapeutically effective dose of at least one therapeutic agent”. It appears that these limitation cover the same scope. Accordingly, it is suggested to remove this limitation from claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-12, 16, 30-32 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross et al. (PG PUB 2004/0253304) in view of Tomono (PG PUB 2008/0200883).
Re claim 2, Gross discloses an apparatus 100 (Fig 29A,29B; it is noted that all reference characters cited refer to Fig 29A,29B unless otherwise noted) for delivering a therapeutic agent into a lumen of a gastrointestinal (GI) tract, the lumen having a lumen wall 120 (it is noted that the phrase “for delivering a therapeutic agent into a lumen of a gastrointestinal (GI) tract, the lumen having a lumen wall” is a functional limitation; since Gross discloses delivery to such a location (see Para 2), this limitation is met), the apparatus comprising: a tissue penetrating member 220; an actuator 222 operably coupled to the tissue penetrating member (as seen in Fig 29B); a swallowable capsule 102 comprising a capsule wall (102 itself) that defines an interior 106, wherein the capsule wall encapsulates the tissue penetrating member while the swallowable capsule travels along at least a portion of the GI tract to a target treatment location of the GI tract (as seen in Fig 29A; Para 464); wherein the swallowable capsule is shaped to self-align with a wall of the GI tract at the target treatment location (as seen in Fig 29A); and wherein the actuator comprises a first configuration (as seen in Fig 29A, the 
Gross does not disclose that the tissue penetrating member is formed from a therapeutically effective dose of at least one therapeutic agent. Accordingly, Gross also does not disclose that (1) the capsule wall protects the therapeutically effective dose from degradation by digestive fluids within the GI tract while the capsule performs the traveling or (2) the penetration of the lumen wall of the GI tract delivering the therapeutic agent into the lumen wall at the target treatment location.
Tomono, however, teaches a tissue penetrating member 121 (Fig 12) that is formed from a therapeutically effective dose of at least one therapeutic agent (“chitin/chitosan”, Para 54 and “bioactive substance”, Para 55,56) that is delivered into a tissue wall (Para 58), wherein the tissue penetrating member also has a lumen (“channel for liquid delivery”, Para 85) extending therethrough (like Gross); Tomono teaches that such a tissue penetrating member provides sustained delivery of the at least one therapeutic agent (“2 weeks”, Table 1) and encourages healing of the wound caused by the tissue penetrating member (Para 53,54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross’s tissue penetrating member to be formed from a therapeutically effective dose of at least one therapeutic agent, as taught by Tomono, for the purpose of sustaining delivery of the at least one therapeutic agent over time and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54). 

Re claim 3, Gross discloses a release element 104 operatively coupled to the actuator (Para 434 sets forth that the release element 104 activates the driving mechanism 108/118 and Para 465 sets forth that activation of the driving mechanism 108/118 causes compressing of actuator 222); wherein the release element is responsive to a condition of the GI tract so as to trigger actuation of the actuator from the first configuration to the second configuration in response to said condition (Para 429,434).
Re claim 4, Gross discloses that the release element is configured to degrade in response to action of digestive fluids within the GI tract (“dissolve upon entering a small 
Re claim 5, Gross discloses that the release element is configured to degrade so as to release at a location within the GI tract corresponding to the target treatment location (“dissolve upon entering a small intestine”, Para 429).
Re claim 6, Gross discloses that the release element is configured to degrade so as to release within a specified time period corresponding to the target treatment location and travel of the swallowable capsule within the GI tract after consumption of the swallowable capsule (“dissolve upon entering a small intestine”, Para 429).  
Re claim 7, Gross as modified by Tomono in the rejection of claim 2 above discloses all the claimed features. Gross discloses that the capsule is sized and shaped such that at least a portion of the capsule wall contacts the lumen wall at the target treatment location such that, after ingestion of the swallowable capsule and actuation of the actuator in the second configuration, the tissue penetrating member releases from the capsule and embeds in the lumen wall (Para 465) and Tomono teaches that the modified tissue penetrating member is retained in the lumen wall to deliver the at least one therapeutic agent into the lumen wall (“the micro-needle 121 left in the living body”, Para 53,54) for the purpose of providing sustained delivery of the at least one therapeutic agent (“2 weeks”, Table 1) and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross’s tissue penetrating member such that it is configured to be retained in the lumen wall to 
Re claim 8, Gross discloses that the actuator comprises a biasing element (“elastic elements 222”, Para 465) configured to provide linear articulation of the tissue penetrating member within the capsule between the first configuration and the second configuration (Para 465, as seen in moving from Fig 29A to 29B).
Re claim 9, Gross discloses that the biasing element comprises a spring (as seen in Fig 29B).
Re claim 10, Gross discloses that the biasing element comprises an expandable member (Para 465).
Re claim 12, Gross discloses that the capsule wall comprises an aperture (seen but not labeled in annotated Fig 29B; labeled in annotated Fig A below), and wherein the tissue penetrating member is expelled out from the interior through the aperture (as seen in Fig 29B).  

    PNG
    media_image1.png
    417
    547
    media_image1.png
    Greyscale

Re claim 15, Gross as modified by Tomono in the rejection of claim 2 above discloses all the claimed features with Gross disclosing that the lumen is a small intestine, wherein the lumen wall comprises a wall of the small intestine (Para 429) and Tomono teaching that the tissue penetrating member is configured to degrade within the wall of the small intestine (Para 53; additionally, chitosan is known in pharmakinetics to be dissolvable in the lumen wall of the GI tract – see Para 7 and 87 of PG PUB 2007/0123973 to Roth et al. which is used solely as a teaching reference and not used in the actual rejection) for the purpose of providing sustained delivery of the at least one therapeutic agent (“2 weeks”, Table 1) and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross’s tissue penetrating member to be formed from a therapeutically effective dose of at least one therapeutic agent that is configured to degrade within the wall of the small intestine, as taught by Tomono, for the purpose of sustaining delivery of the at least one therapeutic agent over time and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54).
Re claim 16, Gross as modified by Tomono in the rejection of claim 2 above discloses all the claimed features with Tomono teaching that the at least one therapeutic agent comprises at least one pharmaceutical excipient (“chitin/chitosan”, Para 54) for the purpose of sustaining delivery of the at least one therapeutic agent over time and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54).. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the tissue penetrating 
Re claim 30, Gross discloses that the aperture is orthogonally oriented with respect to the external surface such that the linear articulation of the tissue penetrating member is orthogonally oriented with respect to the lumen wall (as seen in Fig 29A,29B).
Re claim 31, Gross discloses that the aperture is radially oriented with respect to a longitudinal axis of the apparatus (as seen in Fig 29A).  
Re claim 32, Gross as modified by Tomono in the rejection of claim 2 above discloses all the claimed features with Tomono teaching that the tissue penetrating member is fabricated from the at least one therapeutic agent (Para 55,56), the tissue penetrating member having a pointed tip 121a (as seen in Fig 12) for the purpose of providing sustained delivery of the at least one therapeutic agent (“2 weeks”, Table 1) and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross’s tissue penetrating member to be fabricated from a therapeutically effective dose of at least one therapeutic agent and have a pointed tip, as taught by Tomono, for the purpose of sustaining delivery of the at least one therapeutic agent over time and encouraging healing of the wound caused by the tissue penetrating member (Para 53,54).
Re claim 34, Gross as modified by Tomono in the rejection of claim 2 above discloses all the claimed features with Tomono teaching that the tissue penetrating member is configured to have a selectable surface area to volume ratio to achieve a selectable rate of release of the at least one therapeutic agent in the lumen wall (“2 weeks”, Table 1) for the purpose of providing sustained delivery of the at least one therapeutic agent (Para 53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross’s tissue penetrating member such that it is configured to have a selectable surface area to volume ratio to achieve a selectable rate of release of the at least one therapeutic agent in the lumen wall, as taught by Tomono, for the purpose of sustaining delivery of the at least one therapeutic agent over time (Para 53). 
Re claim 35, Gross discloses that the capsule is oval shaped (as seen in Fig 29A).
Re claim 36, Gross discloses that the condition of the GI tract to trigger actuation of the actuator is a selected pH (Para 429,434).
Re claim 37, Gross discloses that the selected pH is above about 7.1 (“a pH range of about 4.7-6.5”, Para 434; “a pH value between about 7.5 and about 8.0”, Para 367; it is noted that the term “about” is not defined in the Specification and, thus, one of ordinary skill in the art would interpret 6.5 to be “about 7.1” and 7.5 is “above about 7.1”).
Re claim 38, Gross discloses that the condition of the GI tract to trigger actuation of the actuator is a presence of GI fluid (Para 429,434).  
Re claim 39, Gross as modified by Tomono in the rejection of claim 2 above disclose that an amount of the at least one therapeutic agent within the tissue penetrating member to produce a desired therapeutic effect is less than an amount to produce said desired therapeutic effect if the agent was orally delivered without enclosure in the swallowable capsule (it is known in pharmakinetics that less amount of a therapeutic agent is needed when delivered directly to a treatment site than when orally taken to obtain the same desired therapeutic effect, i.e. local delivery vs. systemic delivery; see Col 4, Lines 30-36 of US Pat 4,055,641 to Benson or Para 62 of PG PUB 2002/0107504 to Gordon, for example, which are cited only as teaching references and not used in the rejection of the claim).
Re claim 40, Gross as modified by Tomono in the rejection of claim 2 above disclose all the claimed features with Tomono teaching that the at least one therapeutic agent is for treatment of diabetes or a glucose regulation disorder (“insulin”, Para 55) for the purpose of causing a physiological change (Para 55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the at least one therapeutic agent as one for treatment of diabetes or a glucose regulation disorder, as taught by Tomono, for the purpose of causing a physiological change (Para 55).  
Re claim 41, Gross as modified by Tomono in the rejection of claim 2 above discloses all the claimed feature with Tomono teaching that the at least one therapeutic agent comprises a combination of a first therapeutic agent and a second therapeutic agent different from the first therapeutic agent (Para 56, “chitin/chitosan” and “bioactive substance”) for the purpose of encouraging healing of the wound caused by the tissue 
Re claim 42, Gross as modified by Tomono in the rejection of claim 2 above disclose all the claimed features with Tomono teaching that the at least one therapeutic agent comprises one or more of an antibiotic, an anti-migraine agent, an anti-seizure agent, an antiviral compound, a biguanide, a chemotherapeutic agent, a growth hormone, an immune suppressive agent, an incretin, insulin, or a parathyroid hormone (“insulin”, Para 55) for the purpose of causing a physiological change (Para 55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the at least one therapeutic agent as one or more of an antibiotic, an anti-migraine agent, an anti-seizure agent, an antiviral compound, a biguanide, a chemotherapeutic agent, a growth hormone, an immune suppressive agent, an incretin, insulin, or a parathyroid hormone, as taught by Tomono, for the purpose of causing a physiological change (Para 55).  

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross et al. (PG PUB 2004/0253304)/Tomono (PG PUB 2008/0200883) in view of Berglund (PG PUB 2007/0191811).
Re claim 33, Gross/Tomono disclose all the claimed features including that the tissue penetrating can be left behind in the tissue it pierces (“the micro-needle 121 left in 

Response to Arguments
Applicant’s arguments filed 7/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783